PER CURIAM.
The petition is granted and Cromwell Roberts is hereby afforded a belated appeal from judgment and sentence in case number 2006-CF-1971 in the Circuit Court for Leon County. Upon issuance of mandate in this cause, a copy of this opinion will be provided to the clerk of the circuit court with directions that it be treated as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
The circuit court is directed to appoint counsel to represent petitioner in the ap*1026peal, if he qualifies for such an appointment.
BARFIELD, WOLF, and VAN NORTWICK, JJ., concur.